Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed Mar. 5, 2020 is acknowledged and has been considered.

Specification
The abstract of the disclosure is objected to because in line 1, the text “[t]he invention relates to” is redundant in an abstract of the disclosure.  Correction is required.  See MPEP § 608.01(b) for guidance on the content of an abstract of the disclosure.
The disclosure is objected to because of the following informalities: On page 1, lines 26-29, the reference to claims by specific claim numbers should be avoided to the extent that claim numbering may change throughout prosecution and/or when being renumbered at the time of issue.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Throughout the claims, numerous terms lack a clear antecedent basis, such as: in claim 1, lines 1-2 and 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12. 
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Takagaki et al. (JP 2011-218910, cited by applicant). Takagaki et al. teach a motor vehicle (A) which is electrically driven (¶0011) and which includes a twist-beam axle mount for a laterally mirror-symmetrically arranged vehicle chassis mirrored about a central transverse dividing axis or plane (e.g., parallel with, or containing, the vehicle central axis) the twist beam axle assembly having two respective vehicle axle mounts (for wheels LT, RT) and being provided on a motor vehicle floor (underside of the chassis and battery tray 21020) comprising two longitudinal links (31) each being assigned to a wheel carrier (respective axles for wheels RT, LT) and which are connected to one another via a cross member (32) and at one end of which a wheel carrier is arranged, the longitudinal links at the opposite end of the carrier are connected by means of rubber bearing structures (at 42, 43, see location 31a and ¶0015) to the battery tray (20, 21, 21c) and to a longitudinal member or cross member in the floor region of the vehicle (e.g. 11, through 41), the longitudinal links being between the wheel carrier and rubber bearing are formed to be bent with respect to a longitudinal axis of the vehicle (see figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takagaki in view of Fun (US 6,173,977). The reference to Takagaki is discussed above and while teaching longitudinal links and wheel carriers, does not specifically teach a coupling of the wheel carriers to the links via a ball joint and a damper unit or via two bearings or two joints. Fun teaches that it is well known in connecting wheels (4) to longitudinal links (1) in a vehicle suspension to provide the wheel carrier (e.g., stub axle 5) as connected to the link via at least two bearings or joints (20, 23, 27) any or all of which include rubber dampers (20, 22, 24), and any or all of which include a pivot (defined by 20, 23, 27). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the mounting of the wheel carrier to longitudinal link initially taught by Takagaki with a plurality of joints or bearings, one or more of which including a damper, as taught by Fun, for the purpose of improving the driving response of the vehicle, particularly when being driven around a turn or bend. As regards the provision of at least a single ball joint, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide at least one of the plural pivot joints taught by Fun as being a ball joint for the purpose of reducing the opportunities for the plural joint arrangements to lock up if all of the joints are limited to single-axis pivoting. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takagaki in view of Alatalo et al. (US 5,409,255). The reference to Takagaki is discussed above and while teaching a cross member in general terms (element 32), fails to specifically teach that the cross member is “designed to be” rotationally flexible and flexurally resistant as a torsional profile, and/or where the torsion profile “is .

Claims 4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takagaki in view of Palpacuer et al. (WO 2012/032259). The reference to Takagaki is discussed above and does not specifically teach the wheel carriers as being connected to the link by a damper unit and ball joint, and the provision of a steering gear (understood to refer to an actuator or equipment), operatively connected to the wheel carriers by linkages or levers, the carriers operatively connected to at least one electric motor. Palpacuer et al. teach that it is well known in an electric vehicle with longitudinal links (4) including wheel carriers (26) to provide the wheel carriers as connected to the links via a damper (rubber bushing at 12) and ball joint (24), the carrier being mounted for steering by the operation of a steering actuator or gear (20) mounted on the assembly, and operatively connected to the carriers by a linkage (22), the carriers additionally driven via an electric motor (32) using a drive arrangement (drive shaft 36). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the wheel carriers taught by Takagaki as being mounted for steering and driving, via at least a damper and ball joint, with a steering gear for actuating steering motion  and a motor for driving, as taught by Palpacuer et al., .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takagaki (cited above). While the reference to Takagaki illustrates a mirror symmetrical arrangement on lateral sides of a central plane dividing the vehicle transversely, the reference does not specifically teach that each wheel (RT, LT) is positively provided with a separate axle, in that the precise means for mounting the wheels is not shown. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide each respective wheel with a respective axle connecting the respective wheel to the respective longitudinal link, for the very old and well-known reason of mounting the respective wheel to the respective link so as to allow rotary motion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Causan teaches a leading arm/trailing arm suspension; Wagner et al., Betz et al. and Glaser et al. teach trailing arm suspensions with twist beams; Ahern teaches a trailing arm suspension; Kawamoto and Varela teach dual axle electric drives with apparent mirror symmetry; Yamamoto et al. teach a leading arm suspension with steering structure.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents

		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616